IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JALIL WILLIAMS,                           : No. 38 EM 2016
                                          :
                  Petitioner              :
                                          :
                                          :
           v.                             :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 25th day of May, 2016, the Application for Extraordinary Relief is

DENIED.